                Case 1:19-cr-00003-JGK Document 80-1 Filed 11/20/19 Page 1 of 1



  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  --------------------------------x

  UNITED STATES OF AMERICA
                                                                 ORDER TO AMEND AND MODIFY
               - against -                                      CONDITIONS OF RELEASE ON BAIL

  CALVIN BURNETT,                                                        Docket No. 19 Cr. 003 0GK)

                             Defendant.

  --------------------------------x



          Upon the application of Anthony L. Ricco, attorney for Calvin Burnett for an order to amend and

  modify the conditions of release to bail pursuant to the court's authority under 18 U.S.C. §3142(c)(3),

          IT IS HEREBY ORDERED, that the prior order of the conditions of release dated August

  1, 2019 (as amended on October 19, 2019) is further amended and modified as follows: (1) On Saturday,

  November 23, 2019, Calvin Burnett may travel to New York City, New York to attend the wake, funeral, bu~ial

  and repast services for his sister Shirley Batten at the following locations: (i) Trumbo's Funeral Chapel, 100 St.

  Nicholas Avenue, New York, New York; (ii) the Fordham Gospel Mission, Church of Deliverance located 132

  Alexander Avenue, Bronx, New York; and (iii) St. Raymonds Cemetery, 2751 Randall Avenue, Bronx, New

  York from 9:00 am to 6:00 pm; and (2) that all of the other conditions of release on bail set by this court on

  August 1, 2019 (as amended on October 19, 2019) to remain the same and in full force and effect.

  Dated: New Yark, New Yark
         November 20, 2019


                                                           SO     ORDERED:


USuC SDNY
DOCUMENT
ELECTRONICALLY FiLED
DOC#
DATE FILED: __   :a.~~.J_____
                      ~tr--
                                                       Thff~hlc~
                                                              United States District Court Judge
